Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2. Applicant’s election without traverse of Group I, Claims 1-6,8-9 in the reply filed on 5/4/2021 is acknowledged.  Group II, Claim 7, 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
3.     Claims 1-4 are objected to because of the following informalities: 
	Claim 1, line 3, “ the electric wires” should be – the first electric wire and the second electric wire—
	Claim 1, line 5, “ another adjacent turn” should be – an adjacent turn—
	Claim 2, line 3, “ an adjacent turn” should be – the adjacent turn--
	Claim 3, line 4, “ the  (N-1)th turn” should be – an (N-1) th turn
	Claim 3, line 4-5, “ the ( N+1)th turn” should be – an (N+1)th turn
	Claim 4, line 2, “ in order” should be – in an order--
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. Claims 3-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites limitation “ a second region where the first electric wire of the Nth turn crosses in a direction of being wound forward from [L1] an abutting section on the second electric wire of the Nth turn to [L2] an abutting section on the second electric wire of the (N−1)th turn or the (N+1)th turn; and
a third region where the first electric wire of the Nth turn crosses in a direction of being wound forward from [L3]an abutting section on the second electric wire of the (N−1)th turn or the (N+1)th turn to [L4] an abutting section on the second electric wire of the Nth turn.
It is unclear whether an abutting section on the second electric wire of the Nth turn in L1 is the same abutting section of  an abutting section on the second electric wire of the Nth turn in L4 because L1 and L4 recites exactly same language without indicating L1 should be antecedent basis for L4. Also it is unclear whether an abutting section on the second electric wire of the (N−1)th turn or the (N+1)th turn in L2 is the same abutting section of an abutting section on the second electric wire of the (N−1)th turn or the (N+1)th turn in L3 because L2 and L3 recites exactly same language without indicating L2 should be antecedent basis for L3. 	
Based on paragraph 46 and 47 of the specification submitted on 6/12/2020, the abutting section of L1 is located in B1 and the abutting section of L4 is located at C2, which means L1 and L4 are different abutting section,  And the abutting section of L2 is located in B2 and the abutting section of L3 is located at C1, which also means L2 and L3 are different.

a third region where the first electric wire of the Nth turn crosses in a direction of being wound forward from a second abutting section on the second electric wire of the (N−1)th turn or the (N+1)th turn to a second abutting section on the second electric wire of the Nth turn.”
Claim 4 is rejected for the same reason because it depends on claim 3. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. Claim(s) 1-6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kurz (US 20150244203)
	With regard to claim 1, Kurz teaches a coil in which a first electric wire ( e.g., wire such as 231 in 230, Fig. 5, 6) on an inner peripheral side ( e.g., 234 of 230, Fig. 5, 234 is at inner peripheral side of the coil) and a second electric wire ( e.g., wire such as 251 in 250, Fig. 5, 6) on an outer peripheral side ( 256 at 250, Fig. 5,  256 is at outer peripheral side of coil compared 
a first region ( region between line B and C, see Examiner labeled of Fig. 6 of Kurz)where the first electric wire ( e.g., 231_N, Fig. 6) abuts on the second electric wire ( e.g., 251_N-1, Fig. 6) of another adjacent turn and separates from the second electric wire ( e.g., 251_N, Fig. 6)of a same turn.

    PNG
    media_image1.png
    544
    798
    media_image1.png
    Greyscale

	With regard to claim 2, Kurz teaches all the limitations of claim 1, and further teaches wherein the first region ( region between line B and C, Fig. 6) is
a region where the first electric wire( e.g., 231_N, Fig. 6)  of an Nth turn excluding an innermost periphery abuts on the second electric wire( e.g., 251_N-1, Fig. 6)  of an adjacent turn on an inner peripheral side ( see 251_N-1 is at inner peripheral side of 231_N, Fig. 6) of the Nth turn 
	With regard to claim 3, Kurz teaches all the limitations of claim 2, and further teaches  
a second region ( region between line A and B, Fig. 6) where the first electric wire ( e.g., 231_N, Fig. 6) of the Nth turn crosses in a direction of being wound forward from an abutting section on the second electric wire ( in the region above line A, 231_N abut on 251_N, Fig. 6) of the Nth turn to an abutting section ( a region line B cross with 231_N,  where 231_N is abut on 251_N-1, Fig. 6) on the second electric wire of the (N−1)th turn ( e.g., 251_N-1, Fig. 6) or the (N+1)th turn; and a third region( region between C and D, Fig. 6)  where the first electric wire ( e.g., 231_N, Fig. 6) of the Nth turn crosses in a direction of being wound forward from an abutting section ( see region line C cross with 231_N, where 231_N abut on the 251_N-1, Fig. 6) on the second electric wire( e.g., 251_N-1, Fig. 6)  ( of the (N−1)th turn or the (N+1)th turn to an abutting section on the second electric wire of the Nth turn( e.g., 251_N, Fig. 6)  ( region below D line where 231_N is abut on 251_N, Fig. 6) .
With regard to claim 4, Kurz teaches all the limitations of claim 3, and further teaches  
the first region, the second region, and the third region are disposed in order of the second region (e.g., region between A and B, Fig. 6) , the first region ( e.g., region between B and C, Fig. 6) , and the third region ( e.g., region between C and D, Fig. 6) ( see the order of the region in Fig. 6).
With regard to claim 5, Kurz teaches all the limitations of claim 1, and further teaches  
the first region is provided in partial zones in one round of winding ( see the region between B and C is in a partial zone in a round winding Fig. 5) .
With regard to claim 6, Kurz teaches all the limitations of claim 1, and further teaches  
the first region is disposed for each certain angular range divided at regular intervals from a winding center in a radial direction ( see the first region is angular divided from winding center to along a direction pointing along a radius from the center of an object, which is radial direction, Fig. 5, Fig. 6)
With regard to claim 8, Kurz teaches all the limitations of claim 1, and further teaches  
sections where the first electric wire and the second electric wire abut on each other are bonded ( e.g., see [0072] the first coil and the second coil are bonded).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6. Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Kurz (US 20150244203)  in view of  and Kenichi  (JPH06310324A)
	With regard to claim 9, Kurz teaches all the limitation of claim 1, and further teaches a board,(602, Fig. 12), the coil according to claim 1 which is disposed directly on the board or with a magnetic core plate interposed therebetween.
	Kurz does not teach a board made of metal or made of resin 
	However, Kenichi teaches about a board made of metal or made of resin ( see Fig. 4(b), abstract, [0002] about resin)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurz, to configure a board made of metal or made of resin, as taught by Kenichi, in order to use a standard material resin to reduce the .


Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peralta (US20170040688A1) teaches a system with two integrated coils.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
        /PINPING SUN/Primary Examiner, Art Unit 2836